CHISHOLM, BIERWOLF, NILSON & MORRILL, LLC Certified Public Accountants Phone (801) 292-8756 - Fax (801) 292-8809 - www.cbnmcpa.com October 19, 2010 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. Washington, DC 20549 Ladies and Gentlemen, We have read the statements about our firm included under Item 4.01 "Changes in Registrant's Certifying Account" in the Form 8-K dated July 26, 2010 of Shrink Nanotechnologies, Inc. and are in agreement with the statements contained therein as they pertain to our firm. Sincerely, /s/ Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill PCAOB Registered, Members of AICPA, CAQ and UACPA 533 West 2600 South, Suite 25 - Bountiful, Utah 8401012 South Main Street, Suite 208 - Layton, Utah 84041
